Citation Nr: 0416640	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher rating for a low back disability


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran had active duty in the Army from November 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO rating decision which granted 
service connection for a low back disability, and rated the 
condition 10 percent from November 5, 1985 (day after active 
duty) and 40 percent from June 6, 2000.  The veteran appeals 
for a higher rating.  

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

This is an initial rating case, on the granting of service 
connection for a low back disability, and thus consideration 
must be given to "staged ratings" (different percentage 
ratings for different periods of time, based on the facts 
found).  Fenderson v. West, 12 Vet.App. 119 (1999).  Thus all 
medical records concerning a low back disability since the 
November 1985 effective date for service connection are 
relevant.  Recent medical records refer to earlier low back 
treatment after service, and records of such treatment should 
be obtained.  In addition, there are recent references to the 
veteran receiving Social Security Administration (SSA) 
disability benefits, and such SSA records should be obtained.

The veteran was last afforded a VA spine examination in 
February 2003.  Since then there have been changes to the 
rating criteria concerning spine disabilities, and the RO has 
not considered the new rating criteria.  See 68 Fed.Reg. 
51454 (2003).  Under the circumstances of this case, another 
VA examination of the low back disability, which focuses on 
the latest rating criteria, should be provided.

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for low 
back problems since his November 1985 
release from active duty, and the RO 
should then obtain copies of the related 
medical records.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, along with copies of all related 
SSA decisions.

3.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected low back 
disability.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms of the low back 
disability should be described in detail, 
including all information necessary for 
rating the condition under the latest 
rating criteria for spine disorders.  

4.  Thereafter, the RO should review the 
claim for a higher rating for a low back 
disability.  This should include 
consideration of the new rating criteria 
for spine conditions.  If the claim is 
denied, the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


